Case 2:18-cv-00135-JRG Document 410 Filed 06/18/19 Page 1 of 1 PageID #: 39588



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 FRACTUS, S.A.                              §
                                            §
 v.                                         §
                                                        Case No. 2:18-cv-135- JRG
                                            §
 AT&T MOBILITY LLC, ET AL.                  §


                                  MOTION HEARING
                 HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                 June 18, 2019
 OPEN: 7:30 a.m.                                        ADJOURN: 8:00 a.m.

  ATTORNEYS FOR PLAINTIFF:                      See attached.

  ATTORNEYS FOR DEFENDANTS-                     See attached.
  INTERVENORS:

  LAW CLERK:                                    Matthew Wood

  COURT REPORTER:                               Shelly Holmes, CSR-TCRR

  COURTROOM DEPUTY:                             Jan Lockhart
  TIME          MINUTES
 7:30 a.m.     Court opened. Counsel announced ready for hearing.
 7:34 a.m.     Courtroom sealed. The Court heard argument on the Emergency Sealed
               Patent Motion for Leave to Produce AT&T Settlement Information to
               Defendants and Intervenor-Defendants and Supplement Fractus's Damages
               Report Regarding Same (Dkt. No. 334). Mr. Ng argued on behalf of Plaintiff.
               Mr. Jallali argued on behalf of AT&T. Mr. Kubehl argued on behalf of T-
               Mobile. Messrs. Vandenburgh and Ayers confirmed no additional points to
               make on behalf of Verizon.
               The Court DENIED the motion. The Court ORDERED costs, attorney fees
               and travel expenses associated with the briefing and hearing on the motion to
               be reimbursed to Defendants/Intervenors by Plaintiff.
 8:00 a.m.     Courtroom unsealed. Court adjourned.
